Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 2 objected to because of the following informalities:  
In line 44 of claim 2 (the second to last line of the claim), the word “on” in the phrase “the refrigerant evaporators on at least one of the outdoor heat exchanger and the indoor evaporator” should be replaced with “in”, “at”, “within” or similar.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

“heat absorb object” in claim 1, lines 7-8 (it is noted that examiner has counted the lines of the individual claim rather than using the page-by-page numbering of applicant’s submission).  The “heat absorb object” has been interpreted as battery cells, a battery, or equivalents thereof as recited in ¶ 91 of applicant’s specification (as numbered in US Publication No. 2021/0101451 A1).
It is noted that the “heat absorb object” has been interpreted in this manner in the dependent claims which depend from claim 1, except in claim 2 and claim 3 which depends from claim 2, as claim 2 recites in line 12 that “the heat absorb object is a battery”, reciting sufficient structure to perform the recited function of “heat absor[ption]”.

“a second refrigerant passage on-off unit” in claim 2, line 19, interpreted as an on-off valve as recited in ¶ 69 of the specification and equivalents thereof,

“a bypass on-off unit” in claim 2, line 27, interpreted as an on-off valve as recited in ¶ 55 of the specification and equivalents thereof,
“a cooling heat exchange unit” in claim 4, line 4, interpreted as the plurality of metal thermal medium flow paths recited in ¶ 91 and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The recitation in claim 1, line 13 of “a control unit” includes generic placeholder plus function language, but has not been interpreted under 35 U.S.C. 112(f) as the same line includes a teaching of this “control unit including at least one hardware processor circuit” which is sufficient structure to perform the recited function of “control[ling] operation of the compressor and the second orifice unit”.

Similarly, “a first orifice unit” and “a second orifice unit” in lines 9 and 11 of claim 1 and “an outdoor heat exchanger orifice unit” and “an indoor evaporator orifice unit” in lines 8-10 of claim 2 have not been interpreted under 35 U.S.C. 112(f) as the word “orifice” is found to be sufficient structure for the recited function of “changing a flow amount of the refrigerant” passing therethrough.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


    PNG
    media_image1.png
    562
    580
    media_image1.png
    Greyscale

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2015/0121939 A1 to Takeuchi et al. in view of US Patent No. 8,620,506 B2 to Kummer et al.

claim 1 in fig. 7, shown above, and fig. 1, shown below, a refrigerant cycle device, comprising: 
a compressor (11) which compresses and discharges a refrigerant; 
a radiator (interior condenser 13) which dissipates heat from the refrigerant discharged from the compressor; 
a first evaporator for evaporating the refrigerant (including the exterior heat exchanger 17 and the interior evaporator 20); 
a second evaporator (auxiliary heat exchanger 15) which evaporates the refrigerant by absorbing heat from a thermal medium circulating (air circulating in the air passage of the metal casing 51 of the battery 55) between a heat absorb object (battery 55); 
a first orifice unit (expansion valve 16 and expansion valve 19, corresponding to the two evaporators 17 and 20) capable of changing a flow amount of the refrigerant flowing into the first evaporator (being positioned in the flow path leading to the heat exchanger 17 of evaporator 20); 
a second orifice unit (expansion valve 21) capable of changing a flow amount of the refrigerant flowing into the second evaporator (being positioned in the passage leading to the heat exchanger 15); and 
a control unit (an electric controller taught in ¶ 86 but not shown in fig. 1), including at least one hardware processor circuit (as taught in ¶ 86, the electric controller is “a known microcomputer, including CPU, ROM, RAM, and the like”), which controls operation of the compressor and the second orifice unit (as taught in ¶ 86, the controller control the operations of the valves 16 and 21, among other valves and controllable 
the control unit (a controller taught in ¶ 86 but not shown in fig. 1) is configured to switch: 
a first mode (the Interior-Heating and Device-Cooling Operation Mode shown in fig. 7) in which the first orifice unit (16) and the second orifice unit (21) are controlled so that the refrigerant does not evaporate in the first evaporator (as the outdoor heat exchanger 17 is dissipates heat rather than absorbing it as taught in ¶ 155 and does not flow through evaporator 20) and the refrigerant evaporates in the second evaporator (thus cooling the battery 55); and 
a second mode (the Interior-Cooling and Device-Cooling Operation Mode shown in fig. 1) in which the first orifice unit (19) and the second orifice unit (21) are controlled so that the refrigerant evaporates in both the first evaporator (20) and the second evaporator (15, cooling both internal air (at the evaporator 20) and the battery 55 at heat exchanger 20, as taught in ¶ 100).

    PNG
    media_image2.png
    532
    559
    media_image2.png
    Greyscale

Takeuchi further teaches in ¶¶ 150-151 that the Interior-Cooling and Device-Cooling Operation Mode is likely to be used in periods of relatively high outside air temperatures such as in the summer while the Interior-Heating and Device-Cooling Operation Mode is used when temperatures are cooler and the battery is likely to overheat from self-heating rather than ambient temperature.  Takeuchi does not teach the target temperature for the first (Interior-Heating and Device-Cooling Operation) mode being higher than that for the second (Interior-Cooling and Device-Cooling) mode.  Kummer teaches in col. 11, lines 50-64 that the amount of cooling required for a vehicle battery varies based on the ambient temperature, with a battery requiring a higher degree of cooling on a warmer day and requiring a lesser degree of cooling (or in more extreme .

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi and Kummer as applied to claim 1 above, and further in view of US Patent No. 8,948,966 B2 to Kim et al.

Takeuchi teaches limitations from claim 2 in figs. 7 and 1, shown above, the refrigerant cycle device claimed in claim 1, wherein 
the first evaporator (17 and 20) includes: 
an outdoor heat exchanger (17) which performs heat exchange between the refrigerant flowing out of the radiator (13) and the outside air (as taught in ¶ 59); and 
an indoor evaporator (20) which evaporates the refrigerant flowing out from the outdoor heat exchanger (as shown in figs. 1 and 7 and taught in ¶ 62), and wherein 
the first orifice unit includes: 

the heat absorb object is a battery (55, as taught in ¶ 43), and wherein the refrigerant cycle device further comprises: 
a first refrigerant passage in which the outdoor heat exchanger orifice unit (16) is arranged (shown connected to the top/inlet of the outdoor heat exchanger 17 in figs. 1 and 7), and which guides the refrigerant flowing out from the radiator to an inlet side of the outdoor heat exchanger (17, as shown); 
a second refrigerant passage (shown connected to the bottom/outlet of the outdoor heat exchanger 17 in figs. 1 and 7) which guides the refrigerant flowing out from the outdoor heat exchanger (17) to a suction side of the compressor (11, as shown); 
a second refrigerant passage on-off unit (suction port opening/closing valve 18a) arranged in the second refrigerant passage and opening or closing the second refrigerant passage (as taught in ¶ 61); 
a third refrigerant passage (the bottom-most passage of figs. 1 and 7, connecting to the bottom/inlet of the evaporator 20) in which the indoor evaporator orifice unit (19) is arranged, and which guides the refrigerant flowing out from the outdoor heat exchanger (17) to the suction side of the compressor (11) via the indoor evaporator (20, as shown specifically in fig. 1 by the arrows indicating the flow path); 
a bypass passage (16b) which guides the refrigerant flowing between the radiator (13) and the outdoor heat exchanger orifice unit (16);

a battery cooling passage (branching upward from point 12d to the auxiliary heat exchanger 15) in which the second orifice unit (21) is arranged, and which guides the refrigerant flowing between the outdoor heat exchanger (17) and the first orifice unit (16) to between the indoor evaporator (20) in the third refrigerant passage and the suction side of the compressor (11) via the second evaporator (25, as shown in figs. 1 and 7), wherein 
the control unit controls: 
the outdoor heat exchanger orifice unit (16), the indoor evaporator orifice unit (19), the second orifice unit (21), the second refrigerant passage on-off unit (18a), and the bypass on-off unit (16a), so that the refrigerant dissipates heat on at least one of the radiator (13) and the outdoor heat exchanger (17) , the refrigerant evaporates at the second evaporator (15, cooling the battery 55), and the refrigerant does not evaporate at the indoor evaporator (to which it does not flow as shown in fig. 7 by the arrows indicating the flow of refrigerant) in the first mode (the Interior-Heating and Device-Cooling Operation Mode shown in fig. 7 and described in ¶¶ 150-159 regarding the particular positions and operations of the valves); and 
the outdoor heat exchanger orifice unit (16), the indoor evaporator orifice unit (19), the second orifice unit (21), the second refrigerant passage on-off unit (18a), and the bypass on-off unit (16a), so that the refrigerant evaporates at the second evaporator (15, cooling the battery 55), and the refrigerant evaporates [in] the indoor evaporator (20) in the second mode (the Interior-Cooling and Device-Cooling Operation Mode shown in fig. 

    PNG
    media_image3.png
    452
    559
    media_image3.png
    Greyscale

Takeuchi does not teach the bypass passage bypassing both the outdoor orifice unit and the outdoor heat exchanger itself.  Kim teaches in fig. 2, shown above, a vehicular air conditioning system in which an exterior heat exchanger (130) and associated expansion valve (120) may both be bypassed by the positions of valves (192 and 193) to direct refrigerant flowing from a radiator (110) past the valve (120) and exterior heat exchanger (130) (col. 5, lines 16-34).  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify 

Takeuchi teaches limitations from claim 3 in figs. 1, and 7, shown above, and in fig. the refrigerant cycle device claimed in claim 2, wherein the first mode includes: 


    PNG
    media_image4.png
    565
    573
    media_image4.png
    Greyscale

a cooling mode in which the refrigerant does not dissipate in the radiator (13, as airflow to the radiator is blocked by air mix door 34, preventing the dissipation of heat at the radiator), the refrigerant dissipates in the outdoor heat exchanger (17), the refrigerant evaporates in the second evaporator (15), and the refrigerant does not flow into the indoor evaporator (20) (as shown in fig. 3 b the arrows indicating the path of the flow). 
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi and Kummer as applied to claim 1 above, and further in view of US Patent No. 9,212,599 B2 to Gao et al.

Takeuchi teaches limitations form claim 4 in figs. 1 and 7, shown above, the refrigerant cycle device claimed in claim 1, wherein 
the second evaporator (15) evaporates the refrigerant by absorbing heat from the thermal medium (the airflow in the battery pack 50, driven by the fan 52), and wherein the refrigerant cycle device further comprises: 
a cooling heat exchange unit (the air flow path taught in ¶ 83 for circulating air through the battery casing 51 and over the battery 55) which cools the heat absorb object (55) by the thermal medium of which heat is absorbed at the second evaporator (15) (as taught in ¶ 85).
Takeuchi does not teach the temperature used in controlling the second evaporator being a temperature of the heat exchange medium that cools the battery and is cooled by the second evaporator.  Gao teaches in col. 10, lines 57-61, an electric vehicle refrigeration system in which it is taught that a temperature sensor (116) used for controlling cooling of the battery “may be positioned anywhere suitable in the battery circuit 106 such as on the battery pack 28 so as to directly sense the temperature thereof, or on a conduit 101 in the battery circuit 106 to sense the coolant temperature in the battery circuit 106”.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Takeuchi with the battery coolant temperature sensing taught by Gao and its use in the control of the system because Gao 

Takeuchi teaches limitations from claim 6, the refrigerant cycle device claimed in claim 1, wherein 
the control unit further controls, in the first mode (the Interior-Heating and Device-Cooling Operation Mode shown in fig. 7), 
the compressor (11) based on a deviation between the target temperature and the temperature relating to a temperature of the [indoor] evaporator (20) (as taught in ¶ 44 and 104-105), 
the control unit further controls, in the second mode (the Interior-Cooling and Device-Cooling Operation Mode shown in fig. 1), 
the second orifice unit (21) to open (by the action of the on/off valve 21a) when the temperature relating to a temperature of the second evaporator is higher than the target temperature (TK2), the second orifice unit (21) to close (by the action of the on/off valve 21a) when the temperature relating to a temperature of the second evaporator is lower than the target temperature (TK2) (as taught in ¶ 100-101, the Interior-Cooling and Device-Cooling Operation Mode including the valve controls thereof are performed when the temperature of the battery is higher than the second reference temperature Tk2), and 

Takeuchi does not teach the control of the compressor being based upon the temperature of the battery, teaching instead that the temperature of the vehicle interior is used for this control.  Gao teaches col. 10, lines 37-col. 11, line 8, an electric vehicle air conditioning system in which a compressor (40) is used for cooling of a vehicle cabin and battery pack (28) by two respective heat exchangers (50 and 32) and in which the temperature sensed for the battery by a temperature sensor (116) relative to a maximum threshold temperature is used along with and in some cases preferentially to the temperature of the vehicle interior in driving the compressor and determining refrigerant distribution therefrom in the event that the compressor cannot provide sufficient output to meet both demands.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Takeuchi with the battery-temperature based compressor control taught by Gao in order to ensure continued effective and reliable operation of the battery and of the vehicle and systems which it powers and to prevent failures or malfunctions which could lead to interrupted operations, dangerous malfunctions, or costly repairs.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi and Kummer as applied to claim 1 above, and further in view of US Publication No. 2012/0241129 A1 to Kohl et al.

claim 5, Takeuchi teaches an electric vehicle air conditioning system in which a refrigerant flow path is provided to cool a battery of the vehicle.  Takeuchi does not teach the target temperature for this battery being set to a temperature lower than the outdoor air temperature.  Kohl teaches in ¶ 15 an electric vehicle air conditioning system including battery heating and cooling operations and particularly teaches that outdoor air may be used for cooling the battery such that the air conditioning system is only operated to cool the battery when the desired temperature is lower than the outdoor air temperature and thus lower than air-cooling could achieve.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Takeuchi with the air-cooling of the battery taught by Kohl and thus with the refrigerant-cooling only in circumstances in which the desired temperature is lower than the outdoor air temperature in order to conserve energy by driving the compressor less often to cool the battery, thus improving the efficiency of the cooling system without sacrificing battery-cooling performance.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385. The examiner can normally be reached Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C COMINGS/           Examiner, Art Unit 3763                                                                                                                                                                                             	24 December 2021

/JERRY-DARYL FLETCHER/           Supervisory Patent Examiner, Art Unit 3763